Title: From George Washington to Henry Bromfield and Commodore John Manley, 24 June 1776
From: Washington, George
To: Bromfield, Henry,Manley, John



Sir
New York June 24. 1776

The Honble Congress having determined a valuation shall be made of the Ordinance Stores taken last fall by Captn Manly,

and directed me to appoint a person in behalf of the Continent to do It in conjunction with one to be chosen by Captn Manly, as you will perceive by the Inclosed Resolve, I must request the favor of you to undertake the business—I have transmitted the Original Invoice to Major Genl Ward upon which you are to act—It will be necessary to qualifye as the Resolve directs, and after the Estimate is made, to annex It to the Invoice under your Hands—Genl Ward will forward It to me when It is finished and praying your excuse for this trouble & liberty I am Sir Your Most Obedt Servt

Go: Washington

